Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 10/24/2019.

Claim Rejections – 35 USC 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 calls for a) a communications system comprising at least one of a load balancer device to conduct the b) method of claim 1 and a session border controller…..conducting the b) method of claim 1. As the system is drawn to a communication system and also claiming the method of claim 1, it is unclear what statutory class the claim falls into. Thus, the claim is indefinite because it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed. See IPXL Holdings, 430 F.3d at 1384 and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011); See also Ex parte Lozano (Appeal 2009-012018). For the purpose of applying art, the Examiner interprets claim 1 as a communications system comprising: a) a load balancer device adapted/capable of performing the limitations of claim 1 or b) a session border controller  

Claim Rejections – 35 USC 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

4.	Claims 1, 3, 6, 9, and 11-13 are rejected under 35 USC 103 as being unpatentable over Bhatia et al (US 2007/0291734) in view of Hung et al (US 2008/0256353).
Regarding claim 1, Bhatia et al teaches a method for proxying Session Initiation Protocol (SIP) communications in a communication network (par [0085], “SIP outbound proxy”) at a load balancing device (par [0093]), the method comprising: 
receiving an outgoing SIP message from a session border controller device (par [0053] and [0055], lines 1-10, which disclose utilizing session border controllers at an edge of a network for processing call routing services), wherein the received outgoing SIP message includes a received outgoing Via header (par [0169], “matching the Via header”); and 
forwarding the outgoing SIP message to a peer device (fig. 2-3, which disclose routing messages to a plurality of call peers).
Hung et al further teaches a received branch tag including first branch tag information (par [0016], “branch value in “Via” header”); wherein the forwarded outgoing SIP message or topmost Via header when being forwarded (par [0020], “branch value in “Via” header”); wherein the single or topmost Via header, when forwarded from the load balancing device, includes the first branch tag information (par [0020], “from tag”) and second branch tag information, the second branch tag information being an indicative identifier of the session border controller device (par [0021], lines 1-13, which discloses a “to tag” and a branch value in a Via header to perform session control for each session).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the communication protocol secure packet transmitting embodiment of Hung et al within the communication session provisioning system of Bhatia et al would provide the predictive result of resolving issues related to topology hiding by replacing selectable bits associated with a packet before transmission of the packet content by using a bit selection unit and information encoding unit (as disclosed in par [0006-0007] and fig. 2A of Hung et al) and implementing counterfeit detection and verification by hiding product identification codes or watermarks in SIP signals (as disclosed in par [0008] of Hung et al) which would facilitate for allowing the teachings of Bhatia et al to implement topology hiding with less CPU utilization and resource exertion by only requiring a small amount of data to be hidden within each SIP signal without the need for altering SIP nodes in order to prevent the packet topology data from being exposed.
Regarding claim 3, Bhatia et al teaches wherein the load balancing device does not add a Via header when forwarding the outgoing SIP message to the peer device (par [0056], lines 1-5, “topology hiding”). 
Regarding claim 6, Hung et al further teaches wherein the first branch tag information comprises an internal uniqueness identifier (par [0016], “identify the communication during communication). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the communication protocol secure packet transmitting embodiment of Hung et al within the communication session provisioning system of Bhatia et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 9, Hung et al further teaches wherein the received outgoing SIP message includes the second branch tag information (par [0021], lines 5-15, “to tag”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the communication protocol secure packet transmitting embodiment of Hung et al within the communication session provisioning system of Bhatia et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 11, Bhatia et al teaches receiving an incoming SIP message from the peer device (par [0071], lines 1-5, “SIP Invite”), the incoming SIP message comprising an incoming Via header (par [0071], lines 1-5, “value of the via address”); and forwarding the incoming SIP message to the session border controller device (par [0056], lines 1-10, which discloses the border session controller processing SIP communication), the forwarded incoming SIP message comprising the incoming Via header as a single or topmost Via header when being forwarded (par [0071], lines 1-10, “resolved value of the via address”). 
Hung et al further teaches the incoming Via header including the first branch tag information (par [0016], “branch value in “Via” header”) and the second branch tag par [0021], lines 1-13, “to tag”); identifying the session border controller device from the second branch tag information (par [0021], lines 1-13, “use these fields to perform session control”); and, when being forwarded including the first branch tag information (par [0020], “from tag”, “to tag”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the communication protocol secure packet transmitting embodiment of Hung et al within the communication session provisioning system of Bhatia et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 12, Bhatia et al teaches wherein the load balancing device does not reduce a number of Via headers in the incoming SIP message when forwarding the incoming SIP message to the session border controller device (par [0056], which discloses a border session controller performing topology hiding when handling SIP communication between SIP endpoints). 
Regarding claim 13, Bhatia et al teaches a communications system comprising at least one of: a load balancer device adapted to conduct the method of claim 1 (par [0156]); and a session border controller adapted to conduct SIP communication with a peer device via a load balancer device conducting the method of claim 1 (par [0155-0157], “multi-protocol session controller”).

5.	Claims 2, 5, 7-8, and 10 are rejected under 35 USC 103 as being unpatentable over Bhatia et al (US 2007/0291734) in view of Hung et al (US 2008/0256353), further in view of Kurapati et al (US 2007/0121596).
Regarding claim 2, Kurapati et al teaches wherein the single or topmost Via header, when sent from the session border controller to the load balancing device (par [0151], lines 10-15 and 20-28), includes an IP address of the load balancing device (par [0151], lines 22-28). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the data vulnerability protection environment of Kurapati et al within the teachings of Bhatia et al and Hung et al would provide the predictive result of improving upon providing protection from potential attacks when implementing endpoint anomaly detection and filtering (as disclosed in par [0011], lines 6-14 of Kurapati et al), which would provide an extra layer of SIP packet routing security in the teachings of Bhatia et al and Hung et al.
Regarding claim 5, Kurapati et al teaches wherein the first branch tag information comprises a hash value (par [0344], lines 1-10, “hash on SIP message header fields”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the data vulnerability protection environment of Kurapati et al within the teachings of Bhatia et al and Hung et al would provide the predictive result disclosed regarding claim 2.

Regarding claim 7, Kurapati et al teaches wherein the first branch tag information comprises a unique incrementing counter value (par [0462], lines 15-16, “increments corresponding anomaly counter”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the data vulnerability protection environment of Kurapati et al within  et al would provide the predictive result disclosed regarding claim 2.

Regarding claim 8, Kurapati et al teaches wherein the indicative identifier of the session border controller device is an encoded IP address of the session border controller device (par [0782], “tag encoding”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the data vulnerability protection environment of Kurapati et al within the teachings of Bhatia et al and Hung et al would provide the predictive result disclosed regarding claim 2.

Regarding claim 10, Kurapati et al teaches wherein the received outgoing SIP message does not include the second branch tag information and wherein the load balancing device adds the second branch tag information before forwarding the outgoing SIP message to the peer device (par [0344], lines 9-13, “inserts the tag”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the data vulnerability protection environment of Kurapati et al within the teachings of Bhatia et al and Hung et al would provide the predictive result disclosed regarding claim 2.


Claim 4 is rejected under 35 USC 103 as being unpatentable over Bhatia et al (US 2007/0291734) in view of Hung et al (US 2008/0256353), further in view of Chau et al (US 2006/0262729).
Chau et al wherein the first branch tag information comprises an RFC 2361 magic cookie (par [0134]). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the communication protocol security checking embodiment of Chau et al within the teachings of Bhatia et al and Hung et al would provide the predictive result of improving upon ensuring communication protocol compatibility between transmitting device by implementing network protocol testing on transmitted data (as disclosed in par [0009] of Chau et al), which would prevent potential latency in the teachings of Bhatia et al and Hung et al by avoiding delayed times in the event of version incompatibility between nodes when transmitting packets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210618